Case 1:13-cv-01835-RGA Document 1104 Filed 04/25/19 Page 1 of 4 PageID #: 70235




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 TQ DELTALLC,

                 Plaintiff,
                                                            Civil Action No. 13-1835-RGA
         V.

 2WIRE, INC.,

                 Defendant.


                               ORDER ON MOTIONS IN LIMINE

       In my previous order on the parties ' motions in limine (D.I. 1082), I deferred ruling on

Plaintiffs MIL # 1 and Defendant's MIL # 1.

       PMIL # 1. As discussed at the pre-trial conference, my original ruling was based on Plaintiff

not calling a corporate witness. (Tr. at 45: 16-19). Plaintiff has clarified that it will be calling at

least one corporate witness that may introduce evidence that would open the door for Defendant

to cross-examine the witness on subjects or introduce materials falling within the scope of this

motion in limine. However, as I stated at the pre-trial conference, I will be the one to determine

how far the door has opened, and Defendant should raise the matter with the Court outside the

presence of the jury before asking a question regarding the subject matter at issue in this MIL. (Tr.

at 54:1-8).

       DMIL #1. This MIL concerns documents relating to Defendant's request for indemnity

from Broadcom. At the pre-trial conference, the parties produced the documents at issue.

Specifically, the parties seem to dispute the admissibility of both the indemnity agreement and a

specific letter between Broadcom and Defendant regarding Broadcom' s potential indemnity
Case 1:13-cv-01835-RGA Document 1104 Filed 04/25/19 Page 2 of 4 PageID #: 70236




obligations. 1 Plaintiff identified two portions of the letter that it believes are relevant and

admissible through hearsay exceptions: (1) Broadcom's representation that "the asserted claims

for the patents-in-suit appear to be intellectual property that is essential or necessary for

compliance with a standard or require the combination of equipment and/or devices not supplied

by Broadcom," and (2) Broadcom's statement, "Rather than dispute existence and/or scope of any

potential indemnity while the litigation is ongoing, Broadcom will, through a valid subpoena,

provide technical assistance to help [Defendant] defeat [Plaintiffs] claims." (Tr. 57:4-8, 58 :10-

13, 64:4-6). Defendant asserts that the indemnity agreement and related evidence (1) are not

relevant to any issue to be tried during the Famil y 2 trial, (2) would confuse the jury, waste time,

and be unfairly prejudicial to Defendant in violation of Federal Rule of Evidence 403 , and (3) are

impermissible hearsay. (D.I. 1068- 15 at 2).

        The indemnity agreement is inadmissible under Rules 402 and 403 as (1) it is not relevant,

and (2) to the extent it may have relevancy, its probative value is substantially outweighed by the

risk of unfair prejudice to Defendant. While Plaintiff argues that the indemnity agreement shows

that Broadcom has an incentive to defeat the ' 881 patent to avoid indemnification, there appears

to be no dispute between the parties that Broadcom has denied that it has any obligation to

indemnify Defendant.        (Tr. at 66: 12-1 7). Thus, the indemnity agreement is not probative of

Broadcom' s bias. To the extent that the indemnity agreement may have some minimal probative

value based on the possibility that Broadcom may later indemnify Defendant, it is substantially

outweighed by the risk of confusio n to the jury, the time required to explain the exceptions and

caveats in the indemnity agreement, and the unfair prejudice to Defendant.


1
  At the pre-trial conference, Plainti ff narrowed th e scope of documents it was seeking to admit to a single
indemnity-related letter from Broadcom to Defendant. (Tr. at 59: 10-16). In order to complete the record, I request
that Defendant file the indemnity agree ment and the letter on the docket.
                                                         2
Case 1:13-cv-01835-RGA Document 1104 Filed 04/25/19 Page 3 of 4 PageID #: 70237




       Turning to the indemnity-related letter, it is (1) inadmissible hearsay to the extent it is

offered to show that the '881 patent was a standards-essential patent, and (2) inadmissible under

Rule 403 to the extent offered to show Broadcom' s bias and the credibility of Dr. Yu.

       First, the letter is inadmissible hearsay with regards to the statement on standards

essentiality. Plaintiff asserts that the letter is admissible under Rule 804(b )(3)(A) which provides:

       A statement that[] a reasonable person in the declarant's position would have made
       only if the person believed it to be true because, when made, it was so contrary to
       the declarant's proprietary or pecuniary interest or had so great a tendency to
       invalidate the declarant's claim against someone else or to expose the declarant to
       civil or criminal liability.

I disagree with Plaintiff's contention that the statements made in the letter are within the scope of

Rule 804(b)(3)(A).    It is clearly in Broadcom's pecuniary interest to deny an obligation to

indemnify Defendant. I do not believe Broadcom's statement exposes Broadcom to civil liability

because it provided two alternative reasons that it had no indemnity obligation. Even if the stated

reasons open an avenue to infringement liability for Broadcom, I do not believe that it "had so

great a tendency ... to expose the declarant to civil [] liability" as to satisfy Rule 804(b)(3)(A).

Moreover, the letter does not add ress a single specific patent claim, but rather discusses generally

all asserted patents in this case, which include twenty-four patents spread over six patent families.

Therefore, even if the letter were not inadmissible hearsay, it would be inadmissible under Rule

403 because the potential for jury confusion and unfair prejudice to Defendant substantially

outweighs any limited probative value it might have. Thus, the letter is inadmissible to show that

the '881 patent is a standards-essential patent.

        Second, the letter is also inadmissible under Rule 403 to show either the bias of

Broadcom or to attack the cred ibil ity of Broadcom' s corporate witness, Dr. Yu. Broadcom's bias

is only relevant to the extent that it wou ld impact Dr. Yu's technical testimony. There is no

                                                   3
Case 1:13-cv-01835-RGA Document 1104 Filed 04/25/19 Page 4 of 4 PageID #: 70238




dispute between the parties that Dr. Yu was never shown the indemnity agreement or any of the

related letters during his deposition. (Tr. at 65: 13-14, 68: 15-19). Thus, there is no evidence that

Dr. Yu was aware of the indemnity agreement, the related letters, or any relationship between

Broadcom and Defendant other than that Defendant buys chips from Broadcom. Plaintiff has

presented no evidence that Dr. Yu was instructed by Broadcom to give testimony in a certain

way. At the pretrial conference, Plaintiff's counsel admitted that it was "speculation" that

Broadcom and Defendant cooperated behind the scenes to prepare Dr. Yu. (Tr. at 69:17-23).

Defendant's counsel denied such cooperation. (Tr. at 71:21-25). As Broadcom has not

indemnified Defendant, and Defendant was not the party to notice Broadcom's deposition, I

determine that the additional ri sk of bias beyond what is apparent from Broadcom's role as

Defendant's chip-supplier is specul at ive and remote and thus, any minimal probative value of the

indemnity-related letter is substantial Iy outweighed by the risk of jury confusion and unfair

prejudice caused by introducing indemnity issues into the trial. See Fed. R. Evid. 403.

       Thus, Defendant's motion in limine No. 1 is GRANTED.



                                                       Entered this   1fday of April, 2019.




                                                  4
